  Case 19-11360-pmm           Doc 62      Filed 03/04/21 Entered 03/04/21 14:42:24           Desc Main
                                         Document      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Robert Khan
                               Debtor(s)
                                                                                CHAPTER 13
THE BANK OF NEW YORK MELLON, F/K/A The
Bank of New York as trustee for registered Holders of
CWABS, Inc., Asset-Backed Certificates, Series 2006-
23, its successors and/or assigns
                                  Movant                                      NO. 19-11360 PMM
                 vs.

Robert Khan
                               Debtor(s)
                                                                          11 U.S.C. Section 362
Scott Waterman
                               Trustee


                                      PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Certification of Default of THE BANK OF NEW YORK MELLON, F/K/A The
Bank of New York as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series
2006-23, which was filed with the Court on or about February 11, 2021 (Doc. No. 58).
                                                    Respectfully submitted,


                                                    /s/ Rebecca A. Solarz, Esq.
                                                    ____________________________________
                                                    Rebecca A. Solarz, Esquire
                                                    KML Law Group, P.C.
                                                    BNY Mellon Independence Center
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106
                                                    Phone: (215)-627-1322

Dated: 3/4/2021
